DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
Priority
	This application claims foreign priority to Japan Document No. 2017-65138 filed March 29, 2017.
Status
This Office Action is in response to Applicants’ Remarks filed on May 19, 2021 wherein Claim 1 is amended to change the breadth of the claims.  Claims 1-5 are pending in the instant application, which will be examined on the merits herein.
Rejections Withdrawn
Applicant's arguments, see the paragraph bridging pages 1 and 2 of the Remarks, filed June 2, 2021, with respect to Claims 1-5 have been fully considered and are persuasive. The rejection of Claims 1-5 under 35 U.S.C. 103 as being unpatentable over Narita (US Patent No. 9,481,738 B2) in view of Spurlin (US Patent No. 2,207,076) has been withdrawn.

The following is a new ground or modified rejection necessitated by Applicants' argument in the remarks filed on May 19, 2021, wherein the limitations in pending independent Claim 1 as amended now have been changed; Claims 2-5 depend from Claim 1.  The limitations in the amended claims have been changed and the breadth of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (US Patent No. 9,481,738 B2, provided with the PTO-892 dated 10/5/2018) in view of Spurlin (US Patent No. 2,207,076, provided with the PTO-892 dated 10/5/2018) and Justus (US Patent No. 4,549,415, provided with the attached PTO-892).
	Applicants claim a method for producing a cellulose ether, comprising: removing a surface layer on at least one of the circumferential side and the ends of pulp in a form of a roll, or removing a surface layer on at least one side of pulp in a form of a bale, to obtain surface-removed pulp, cutting or pulverizing the surface-removed pulp free of the removed surface layer(s) to obtain cellulose pulp in a form of a sheet, chip, or powder, bringing the obtained cellulose pulp into contact with an alkali metal hydroxide solution to obtain alkali cellulose, reacting the alkali cellulose with an alkylating agent to obtain a reaction product mixture, and subjecting the reaction product mixture to purification to obtain the cellulose ether.
	The Narita patent discloses a known method for preparing alkali cellulose, which includes a method comprising the steps of adding an alkali to a powdery pulp, which has been obtained by pulverizing a pulp in an amount necessary for the etherification reaction, and mechanically mixing them (see column 1, lines 34-38).  Also disclosed is a method comprising the steps of bringing a pulp sheet or chips obtained from the pulp sheet into contact with an alkali metal hydroxide and a method comprising the steps of immersing a pulp sheet in a bath containing an alkali metal hydroxide solution and press squeezing the immersed pulp sheet with a roller or another device (see column 4, 2nd paragraph).   In Example 1, the Narita patent discloses powdered pulp and sodium hydroxide solution being supplied to high speed disperser to produce alkali cellulose materials, and the alkali cellulose being subjected to methyl chloride and propylene oxide for reaction, wherein the product obtained was washed, dried and pulverized to produce hydroxypropylmethyl cellulose (see column 6, lines 21-47).  Example 2 of the Narita patent discloses pulp chips brought into contact with sodium hydroxide solution to produce alkali cellulose materials, wherein the alkali cellulose was subjected to methyl chloride and propylene oxide for reaction, where the obtained product was washed, dried and pulverized to produce hydroxypropylmethyl cellulose (see column 6, line 58 to In re Reven (CCPA 1968) 390 F2d 997, 156 USPQ 679.  According, the surface layer of the pulp on at least one of the ends being removed in a depth of 2.5 to 25% of a roll width does not provide unexpected results.  The Applicants are also reminded of the case law In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Accordingly, the pulp having roll shape or a bale hexahedron with quadrangle upper and lower bottom surfaces does not provide unexpected results. 
	The instantly claimed method for producing a cellulose ether differs from the method disclosed in the Narita patent by claiming a step of subjecting the reaction product mixture to purification to obtain the cellulose ether.
	However, the Spurlin patent suggests that purification of reaction product mixture is known in the art by disclosing a method for the purification of crude ethyl cellulose to free it from impurities usual in the crude reaction product mixture (see page 1, left column, lines 4-5 and the examples).
	The instantly claimed method also differ from the method disclosed in the Narita patent by claiming a step that involve removing a surface layer on pulp in the form of a roll to obtain surface-removed pulp.
	However, the removal of pulp from surface of pulp in the form of a roll is known in the art.  See column 4, lines 62-68 of the Justus patent wherein the Justus patent 
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Narita patent with the teaching of the Spurlin patent and Justus patent to reject the instant claims since each of the references disclose methods for producing cellulose products.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the method of producing cellulose ethers in the Narita patent a purification of the reaction product mixture in view of the recognition in the art, as suggested by the Spurlin patent, that purification of crude reaction product mixture comprising a cellulose ether frees the cellulose ether from impurities usual in the crude reaction product mixture.  Furthermore, it is within the ability of a technician having ordinary skill in this art to process the cellulose pulp obtained in the Justus patent using the procedure disclosed in the Narita patent.
Response to Arguments
Applicant’s arguments with respect to Claims 1-5 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see  HYPERLINK "http://pair-direct.uspto.gov/" http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623